DETAILED ACTION
Reasons for Allowance
1.	Claims 1-4 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
The close prior art, Pure Technologies (See screen captures from YouTube video clip entitled "SmartBall Inspection Tool for NRW and Leak Detection 2017", uploaded on Apr 27, 2017 by user "Pure Technologies". Retrieved from Internet: < https://www.youtube.com/watch?v=77-t7bdjZcU>), teaches of a SmartBall includes an external and an internal layers of foams. The close prior art failed to teach that a webbed arrangement of filaments supported by the exterior segment and configured between the exterior segment and an acoustic device, and wherein during impact with a force sufficient to deform the shell, the force causes a portion of the webbed arrangement of filaments in a resting position to compress into a loaded position, a movement attenuates the force by redirecting a portion of the force away from the acoustic device, and wherein after the impact and a removal of the force, the portion of webbed arrangement of filaments expand back into the resting position, as claimed in claim 1. 
Therefore, the prior art do not meet the requirements of the claimed invention as recited in the broadest claims respectively since there is no suggestion to render obviousness in combination or individually to teach the limitations as claimed. For the above reason, independent claim 1 is allowed. 
Claims 2-4 are allowed for their dependency from independent claim 1.
Conclusion
3.	Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pure Americas Inc. Article: “SmartBall Inspection Report of North Beach Force Main” (23 August 2011, Pg. 1-49 by Pure Americas Inc.). The SmartBall platform is a free-swimming leak detection and location solution for water and wastewater  pipelines.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571) 270-3321.  The examiner can normally be reached on 7AM-5PM EST T-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELICA M MCKINNEY/Primary Examiner, Art Unit 2653